Appellate Case: 21-9555    Document: 010110688652       Date Filed: 05/25/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                       Tenth Circuit

                              FOR THE TENTH CIRCUIT                          May 25, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  ARTURO AMADOR-LECHUGA,

        Petitioner,

  v.                                                         No. 21-9555
                                                         (Petition for Review)
  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BALDOCK, and EID, Circuit Judges.
                  _________________________________

       Arturo Amador-Lechuga, a native and citizen of Mexico, petitions for review

 of a decision of the Board of Immigration Appeals (BIA) upholding the denial of his

 applications for withholding of removal and relief under the Convention Against

 Torture (CAT). Exercising jurisdiction under 8 U.S.C. § 1252(a)(1), we deny the

 petition for review.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-9555     Document: 010110688652         Date Filed: 05/25/2022     Page: 2



                                      BACKGROUND

        Amador-Lechuga most recently entered the United States in March 2019. This

 was his third recorded attempt to enter this country. He previously attempted an

 entry in 2015 but was removed to Mexico pursuant to an expedited removal order. In

 2018, after he again attempted to enter the United States, the Department of

 Homeland Security reinstated his underlying removal order and again removed him

 to Mexico. As a result of this second entry, he was convicted in federal court of

 illegal reentry.

        In the 2015 and 2018 removal proceedings and in his criminal proceeding,

 Amador-Lechuga did not express a fear of returning to Mexico. But after the March

 2019 entry an asylum officer interviewed him and found he had established a

 reasonable fear of torture if removed to Mexico. As a result, he was placed in

 withholding-only proceedings, see 8 C.F.R. § 1208.31(e), where he filed an

 application for withholding of removal and CAT relief. An immigration judge (IJ)

 held a hearing on his application.

        Amador-Lechuga testified at the hearing that he grew up in Durango, Mexico.

 He worked for 16 years as a policeman. His last position with the police, which he

 held for more than four years, required him to guard a district attorney.

        Problems developed for him in that position after the director of the judicial

 police reassigned him to guard a drug cartel leader. Amador-Lechuga initially

 refused, telling the director that he “wasn’t willing to participate in that and that I did

 not want that assignment.” R., Vol. 1 at 98. The director became upset and insisted

                                              2
Appellate Case: 21-9555     Document: 010110688652        Date Filed: 05/25/2022    Page: 3



 in a threatening manner that he would have to take the assignment or “face the

 consequences.” Id. at 99. Amador-Lechuga complied and guarded the cartel boss for

 over a year. During this time, he reported to the director once or twice a week.

 When the director asked him how the job was going, he responded that “it was fine.”

 Id. at 101.

        Four months after the guard assignment began, Amador-Lechuga sought

 medical disability for a knee issue. He hoped this would give him a reason to leave

 his assignment. But when he submitted his disability paperwork to the director, the

 director became upset, refused to release him from the assignment, and told him he

 had to get back to work.

        Around the same time, a fellow agent who was also assigned to guard the

 cartel boss decided to flee. He left Amador-Lechuga his weapons and departed.

 According to Amador-Lechuga, the agent fled “[b]ecause of fear” of “[t]he cartel and

 the retaliation he could suffer from the director.” Id. at 103.

        The assignment eventually ended when the Mexican navy captured the cartel

 boss. Amador-Lechuga became afraid that the cartel would retaliate against him

 because the man he had been assigned to guard had been captured. He hid in his

 home for approximately 15 days. When he left his home to visit his mother, the

 police caught him.

        The police took him to the prosecutor’s office and turned him over to the

 director. The director asked him what had happened. Amador-Lechuga explained

 that the navy had captured the cartel boss and that he had had nothing to do with that.

                                             3
Appellate Case: 21-9555    Document: 010110688652        Date Filed: 05/25/2022   Page: 4



 The director responded “[t]hat nobody needed to know about this and that [he] wasn’t

 supposed to speak to anybody.” Id. at 107. Amador-Lechuga began to argue with

 the director, telling him that “they were responsible for what was happening to me

 because they had sent me to guard this person.” Id.

       The director got on the phone with someone who Amador-Lechuga believes

 was a highly placed member of the cartel. He handed the phone to Amador-Lechuga.

 The person on the phone told him they were going to get him and kill him by burning

 him alive. When Amador-Lechuga asked the director why they were doing this, the

 director responded that it was the cartel, not he, who gave the orders.

       Amador-Lechuga tried to flee, but he was caught outside the director’s office

 and taken to a cell. After he spent seven hours in the cell, he was taken to a

 warehouse, seated in a chair, and handcuffed. The director told Amador-Lechuga

 that Amador-Lechuga “couldn’t say anything” because “what [he] knew wasn’t

 supposed to be known.” Id. at 111. He then placed another call to the cartel member

 and held the phone up to Amador-Lechuga’s ear. The person on the phone again

 threatened to burn him alive.

       Despite the death threats, the director and the cartel member reached an

 agreement with Amador-Lechuga that he would be permitted to leave his position

 and “disappear.” Id. at 112. After fleeing, however, Amador-Lechuga continued to

 fear for his life because he believed the agreement to let him go had only provided

 him with a temporary reprieve.



                                            4
Appellate Case: 21-9555     Document: 010110688652          Date Filed: 05/25/2022     Page: 5



        He went to hide at his sister’s house. For the next seven to nine months, he

 only left the house once, to consult with a lawyer about filing a wrongful termination

 suit. After the attorney filed a suit against the district attorney’s office, its acting

 director sent Amador-Lechuga a message through his attorney “saying not to stir

 anything with that matter because I already knew what was going to happen to me.”

 Id. at 121. As a result, his attorney became afraid and abandoned the lawsuit, which

 apparently was dismissed.

        Amador-Lechuga began to feel unsafe at his sister’s house, so he went to hide

 in the mountains for around six months, then moved to Ciudad Juarez near the border

 with the United States. From Ciudad Juarez, he made his first attempt to enter the

 United States. He was caught and removed. When asked during the removal process

 if he was afraid to return to Mexico, he said he was not. He explained this response

 by claiming that he did not understand the asylum process and thought if he

 expressed such a fear he would be turned over to the Mexican government.

        Amador-Lechuga was removed to Mexico City and returned voluntarily to

 Durango to stay at his sister’s house. From there, he moved to a ranch for a few

 months, then relocated to Reynosa, where he made another attempt to cross the

 border but was caught again. He was removed to Mexico a second time and he again

 returned to Durango. He then returned to Ciudad Juarez and made his current, third

 attempt to enter the United States.

        In his testimony, Amador-Lechuga also described an additional threat that

 occurred after his March 2019 entry. A group of people dressed in military-style

                                              5
Appellate Case: 21-9555     Document: 010110688652        Date Filed: 05/25/2022     Page: 6



 uniforms entered his brother-in-law’s house in Mazatlan, about three and a half hours

 from Durango. They beat the brother-in-law and asked about Amador-Lechuga’s

 whereabouts. They then kidnapped the brother-in-law and warned the family that if

 they filed a police report they would return and kill them all. The family has not seen

 the brother-in-law since. Amador-Lechuga believes he was killed.

       Amador-Lechuga testified there was no place in Mexico where he could live

 safely because “the cartel and the government are equals” and “[t]hey work

 together.” Id. at 126. He alleges past and future persecution due to his anti-cartel or

 anti-corruption political opinions, whether real or imputed, and because he belongs to

 a social group of former Mexican law enforcement officers or former Mexican law

 enforcement officers against corruption.

       The IJ did not find Amador-Lechuga’s testimony credible. But she stated that

 credibility aside, Amador-Lechuga’s “inconsistencies, vague testimony, and lack of

 corroboration fail to persuade the Court that his fears of persecution or torture are

 likely to be realized.” Id. at 65. She denied his withholding claim because he had

 not established a nexus to a protected ground. The IJ further determined that

 Amador-Lechuga had not established his eligibility for CAT protection because his

 past harm did not rise to the level of torture; he had not filed a police report, even

 when in other parts of Mexico than those where the harm occurred; he had not shown

 why he would suffer torture in other parts of the country or could not reasonably

 relocate to avoid future harm; he failed to provide corroboration for the events

 involving his brother-in-law or to explain the kidnapping after a seven-year period

                                             6
Appellate Case: 21-9555    Document: 010110688652         Date Filed: 05/25/2022    Page: 7



 during which his other relatives in or near Durango had not been harmed; and he

 failed to show that he would be tortured by or with the acquiescence of the Mexican

 government.

       Amador-Lechuga appealed to the BIA. The BIA determined that even if he

 had testified credibly, he failed to show that the IJ’s determination that he had failed

 to establish a nexus between past or future harm and a protected ground was clearly

 erroneous. Addressing his CAT claim, the BIA “discern[ed] no clear error in the

 [IJ’s] determination that [he] did not establish that he will more likely than not be

 tortured in Mexico by or with the consent or acquiescence of a public official.” Id. at

 4.

                                     DISCUSSION

       On appeal of a BIA order, “[t]he scope of our review is governed by the form

 of the BIA decision.” Ritonga v. Holder, 633 F.3d 971, 974 (10th Cir. 2011).

 Where, as here, a single Board member issues a brief order affirming the IJ’s

 decision, we review the order as the final agency determination and limit our review

 to the grounds relied upon by the BIA. Uanreroro v. Gonzales, 443 F.3d 1197,

 1203-04 (10th Cir. 2006). But “when seeking to understand the grounds provided by

 the BIA, we are not precluded from consulting the IJ’s more complete explanation of

 those same grounds.” Id. at 1204.

       “[W]e review the agency’s findings of fact under the substantial evidence

 standard. Under that test, our duty is to guarantee that factual determinations are

 supported by reasonable, substantial and probative evidence considering the record as

                                             7
Appellate Case: 21-9555    Document: 010110688652        Date Filed: 05/25/2022       Page: 8



 a whole.” Elzour v. Ashcroft, 378 F.3d 1143, 1150 (10th Cir. 2004). “To obtain

 reversal of factual findings, a petitioner must show the evidence he presented was so

 compelling that no reasonable factfinder could find as the BIA did.”

 Gutierrez-Orozco v. Lynch, 810 F.3d 1243, 1245 (10th Cir. 2016) (internal quotation

 marks omitted). We review the agency’s legal determinations de novo. See Elzour,

 378 F.3d at 1150.

       1. Withholding of Removal

       To obtain withholding of removal, Amador-Lechuga needed to demonstrate

 that his “life or freedom would be threatened in [Mexico] because of [his] race,

 religion, nationality, membership in a particular social group, or political opinion.”

 8 U.S.C. § 1231(b)(3)(A); see also id. § 1229a(c)(4)(A) (stating non-citizen has

 burden to establish entitlement to relief). The parties agree this required him to

 establish a “nexus” between the harm asserted and one of the protected grounds by

 showing that the protected ground “was or will be at least one central reason for

 persecuting [him].” Id. § 1158(b)(1)(B)(i) (emphasis added).1

       In establishing the required nexus, the motive of the alleged persecutors is

 “critical.” Rodas-Orellana v. Holder, 780 F.3d 982, 996 (10th Cir. 2015) (internal

 quotation marks omitted) (discussing similar nexus requirement for asylum claims).

 “[T]he protected ground cannot play a minor role in the alien’s past mistreatment or


       1
         The “one central reason” standard is explicitly stated in the asylum statute.
 See 8 U.S.C. § 1158(b)(1)(B)(i). Because Amador-Lechuga does not argue that a
 different standard applies to the nexus requirement for his withholding claim, we
 apply the “one central reason” standard to his claim.
                                            8
Appellate Case: 21-9555     Document: 010110688652         Date Filed: 05/25/2022     Page: 9



 fears of future mistreatment. That is, it cannot be incidental, tangential, superficial,

 or subordinate to another reason for harm.” Dallakoti v. Holder, 619 F.3d 1264,

 1268 (10th Cir. 2010) (internal quotation marks omitted).

        Amador-Lechuga contends the BIA erred both legally and factually by finding

 a lack of a sufficient nexus. He argues the BIA committed legal error by “simply

 stat[ing] that the IJ did not err in finding [he] was targeted for personal retaliation,”

 without considering the possibility that his persecutors acted from mixed motives and

 that persecution for his anti-corruption beliefs was at least one central reason for their

 actions. Pet’r Br. at 16. See Orellana-Recinos v. Garland, 993 F.3d 851, 855

 (10th Cir. 2021) (acknowledging that an alleged “persecutor can have multiple

 motives for targeting someone”).

        But the BIA did not ignore mixed-motive evidence. Instead, after reciting the

 “one central reason” standard, see Admin. R. at 4, it determined that

 Amador-Lechuga’s “only testimony regarding motives of the corrupt police officers

 and cartel members was that he feared personal retaliation for the cartel leader being

 captured and he was threatened to not expose the relationship between the cartel and

 corrupt police officers.” Id. (emphasis added). In other words, the BIA concluded

 there was no evidence to support a finding that Amador-Lechuga’s anti-corruption

 beliefs played any role in his past mistreatment or fear of future mistreatment that

 could be factored into a mixed-motive analysis. We discern no error in failing to

 perform a formal mixed-motive analysis where there was no evidence to suggest that

 one central reason for the alleged persecution might have been a protected ground.

                                              9
Appellate Case: 21-9555     Document: 010110688652         Date Filed: 05/25/2022     Page: 10



         But Amador-Lechuga also contends there was such evidence, and that the

  BIA’s failure to consider it means its decision lacks substantial evidence. See Pet’r

  Br. at 18 (“Every comment made and action taken by Mr. Amador Lechuga after he

  was informed of the order to guard a cartel boss demonstrated his anti-corruption

  beliefs. . . . [He] was never threatened until after he told [the director] he did not

  want to be involved in the cartel and did not want the post.”).2

         Evidence showing “corrupt officials who act solely out of personal revenge or

  a desire to avoid the exposure of a lucrative scheme of corruption, without a

  significant concern about the alien’s political beliefs, perceived or otherwise” does

  not establish the requisite nexus. Matter of N-M-, 25 I. & N. Dec. 526, 531-32

  (B.I.A. 2011). Nor is there evidence of concern or motivation for persecution

  springing from Amador-Lechuga’s membership in a particular social group.3

  Amador-Lechuga cites no evidence that he informed the director, or anyone else, that

  he actively opposed their corruption. Nor did his persecutors mention his political

  beliefs or his alleged anti-corruption stance. Instead, he infers that his persecutors

  concluded from his complaints about, and attempts to avoid, his assignment that he


         2
          Amador-Lechuga does not point us to any testimony that he told the director
  he “did not want to be involved in the cartel,” as opposed to merely stating he “did
  not want the post,” Pet’r Br. at 18.
         3
           Amador-Lechuga focuses his analysis on the particular social group of
  “Former Mexican law enforcement against corruption,” Pet’r Br. at 13 (emphasis
  added, internal quotation marks omitted), thus tying his social group designation to
  an anti-corruption stance. But for reasons the IJ gave, see R., Vol. 1 at 54, he also
  failed to show a nexus to his alleged membership in the social group of “former
  Mexican law enforcement,” generally.
                                              10
Appellate Case: 21-9555    Document: 010110688652        Date Filed: 05/25/2022     Page: 11



  held anti-corruption beliefs. Even if one could plausibly draw such a proposed

  inference from his testimony (which the BIA did not), to obtain a reversal of the

  BIA’s factual findings Amador-Lechuga must show that no reasonable factfinder

  would find as the BIA did. See Gutierrez-Orozco, 810 F.3d at 1245; see also

  8 U.S.C. § 1252(b)(4)(B) (“[T]he administrative findings of fact are conclusive

  unless any reasonable adjudicator would be compelled to conclude to the contrary.”).

  He has failed to satisfy that demanding standard concerning the BIA’s findings.4 We

  therefore affirm the denial of withholding of removal relief.

        2. CAT Relief

        Unlike withholding of removal, CAT withholding does not require a nexus

  between the asserted torture and a statutorily protected ground. See Ritonga,


        4
           Amador-Lechuga also argues that in reaching its determination concerning
  nexus the BIA should have considered country conditions in Mexico, including the
  “notorious[] corrupt[ion]” of the Mexican government, based on the voluminous
  evidence he submitted. Pet’r Br. at 19. See Matter of N-M-, 25 I. & N. Dec. at 533
  (in assessing nexus to a protected political belief, the agency “should also consider
  evidence regarding the pervasiveness of government corruption, as well as whether
  there are direct ties between the corrupt elements and higher level officials”). The IJ
  stated she had “thoroughly considered all evidence submitted.” R., Vol. 1 at 64. The
  BIA specifically addressed the evidence of “general country conditions documenting
  corruption” in connection with the CAT claim. Id. at 4. “[T]he BIA has no duty to
  write an exegesis on every contention.” Ritonga, 633 F.3d at 978 (internal quotation
  marks omitted). Given Amador-Lechuga’s testimony concerning his alleged
  persecutors’ motivations, the agency focused its nexus analysis on “personal
  retaliation” from “corrupt police officers and cartel members.” See R., Vol. 1 at 4.
  Amador-Lechuga fails to point to specific evidence that his reluctance to guard a
  drug cartel boss or his persecutors’ fear that he might disclose their corrupt
  arrangement implicated higher levels of the Mexican government or its political
  system who might persecute him on political grounds, beyond the corrupt officials
  and cartel members who threatened him. The agency adequately addressed the
  relevant factors in connection with its nexus determination.
                                            11
Appellate Case: 21-9555     Document: 010110688652         Date Filed: 05/25/2022     Page: 12



  633 F.3d at 978. “To be eligible for relief under the CAT, an individual must

  establish that it is more likely than not that he or she would be tortured if returned to

  the proposed country of removal.” Zhi Wei Pang v. Holder, 665 F.3d 1226, 1233-34

  (10th Cir. 2012) (internal quotation marks omitted). Torture involves “severe pain or

  suffering, whether physical or mental,” and must be “inflicted by, or at the instigation

  of, or with the consent and acquiescence of, a public official acting in an official

  capacity or other person acting in an official capacity.” 8 C.F.R. § 1208.18(a)(1).

         In assessing the likelihood of future torture, the agency should consider such

  factors as (1) evidence of past torture inflicted upon the applicant; (2) evidence that

  the applicant could relocate to a part of the country of removal where he is not likely

  to be tortured; (3) evidence of mass violations of human rights within the country of

  removal, where applicable; and (4) any other relevant information regarding

  conditions in the country of removal. Id. § 1208.16(c)(3)(i)-(iv).

         Here, the agency determined (1) Amador-Lechuga had not suffered harm

  rising to the level of torture; (2) his threats of harm were localized to a limited area of

  Mexico, namely, the state of Durango; (3) he never filed a police report about the

  threats he received, even when he was in Ciudad Juarez, an area removed from the

  alleged threats he faced; (4) the last alleged threat he received was in 2013, after he

  filed a lawsuit for wrongful termination; and (5) his immediate family members and

  siblings had remained in Durango without incident.

         Amador-Lechuga argues he was previously tortured by Mexican governmental

  officials. But torture “is an extreme form of cruel and inhuman treatment and does

                                              12
Appellate Case: 21-9555    Document: 010110688652        Date Filed: 05/25/2022        Page: 13



  not include lesser forms of cruel, inhuman or degrading treatment or punishment that

  do not amount to torture,” id. § 1208.18(a)(2) (emphasis added). The agency

  reasonably determined that standard was not met here, based on the threats and brief

  detention he endured. He also contends that country conditions in Mexico, when

  considered along with his brother-in-law’s beating, kidnapping, and disappearance,

  support his fear that he will more than likely be tortured if returned to Mexico. He

  argues the BIA ignored evidence that the Mexican government fails to protect its

  citizens from the drug cartels and participates in torture and human rights violations

  on behalf of those cartels. But as the BIA noted, “the existence of a consistent

  pattern of gross, flagrant, or mass violations of human rights in a particular country

  does not, as such, constitute sufficient grounds for determining that a particular

  person would be in danger of being subjected to torture upon his return to that

  country.” Matter of J-E-, 23 I. & N. Dec. 291, 303 (B.I.A. 2002), abrogated on other

  grounds by Azanor v. Ashcroft, 364 F.3d 1013, 1019-20 (9th Cir. 2004). And the

  agency found his unsupported and unexplained allegations about the brother-in-law’s

  kidnapping unpersuasive. See R., Vol. 1 at 4-5, 69.

        In sum, Amador-Lechuga’s arguments do not overcome the high bar necessary

  to set aside the BIA’s factual findings in a petition for review. The BIA concluded

  there was insufficient basis to conclude that he would likely face torture if he

  returned to Mexico. We cannot conclude any reasonable factfinder would be

  compelled to reach the opposite finding, Gutierrez-Orozco, 810 F.3d at 1245, and so

  we cannot set aside the agency’s determination.

                                             13
Appellate Case: 21-9555     Document: 010110688652        Date Filed: 05/25/2022    Page: 14



        3. Request for Three-Member Panel

        Amador-Lechuga argues his administrative appeal should have been assigned

  to a three-member panel, both because the BIA needed to review the IJ’s clearly

  erroneous factual determination, see 8 C.F.R. § 1003.1(e)(6)(v); and because the BIA

  needed to review the IJ’s decision which was not in conformity with the law or

  applicable precedents, see id. § 1003.1(e)(6)(iii). The regulation he cites, however,

  “does not mandate three-member panels,” but outlines the circumstances in which a

  case may be assigned to a three-member panel. Maatougui v. Holder, 738 F.3d 1230,

  1239 n.5 (10th Cir. 2013). The BIA will exercise review by a full three-member

  panel and issue a full explanatory opinion only “in a particularly difficult or

  important case.” Sarr v. Gonzales, 474 F.3d 783, 789 (10th Cir. 2007) (internal

  quotation marks omitted). Amador-Lechuga fails to show that the BIA abused its

  discretion in declining to refer his appeal to a three-member panel.

                                      CONCLUSION

        We deny the petition for review. We grant Amador-Lechuga’s motion for

  leave to proceed on appeal without prepayment of costs or fees.


                                              Entered for the Court


                                              Bobby R. Baldock
                                              Circuit Judge




                                             14